Disturbing situation regarding waste in the Campania region (debate)
The next item is the statement by the Commission on the disturbing situation regarding waste in the Campania region.
Member of the Commission. - (EL) Mr President, honourable members of the European Parliament, the refuse which has been accumulating in the streets of Naples and neighbouring towns since 21 December, as the media inform us, is estimated to have exceeded the huge quantity of 100,000 tonnes. This, in combination with the negative - I would say catastrophic - effects for residents and the environment, is a cause for grave concern.
The crisis in recent days in Naples did not come from nowhere. It is the culmination of deficient enforcement of European legislation on refuse over the past 14 years, for which Italy has been repeatedly condemned by the Court of the European Communities.
Beyond the role of organised crime which is emphasised by the press, a direct cause of the present crisis appears to be inaction and lack of will to adopt the measures necessary for solving the chronic problem of waste management.
When the Commission was first informed of the crisis in the refuse collection and disposal system in Campania, in the spring of 2007, proceedings were initiated against Italy for contravention of Community legislation on refuse. Since then, the Commission has been observing developments at first hand and has already come to an initial on-the-spot assessment of the situation, at the request of the Italian government. A further meeting with the competent Italian authorities is due to take place in the next few days. It is the responsibility of the Italian authorities to take immediate measures to clear the refuse from the streets. But as this new crisis shows, it is not enough merely to remove the refuse from the streets. Any short-term measures must be supplemented by the adoption and, most important, the effective implementation of long-term strategic measures. For example, an adequate network of waste processing facilities fully complying with the standards laid down by Community legislation. This must be accompanied by an integrated long-term strategy of waste management with the aim of promoting recycling and sorting of refuse upon collection.
Legislative Decree no. 61, issued in May 2007 to solve the refuse crisis, did not achieve its aim. The emergency plan announced by Prime Minister Prodi on 8 January is a more ambitious effort in this direction, but a crucial element remains the timing of the measures, which must be swift and effective. We shall continue to monitor closely the implementation of the measures in practice by the Italian authorities. The Commission will continue to exert pressure on the Italian government to end the crisis, and intends to proceed with the legal action against Italy. The continual violations of Community environmental legislation in Campania must finally be brought to an end, as Community law requires.
Although the situation appears to be difficult, it is not impossible for the Italian authorities to comply with Community legislation on refuse. I am sure that useful examples can be drawn, not only from other Member States but also from other regions of Italy, where solutions have been found for the controlled disposal of waste by a combination of different types of volume reduction, collection and disposal.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, let me say at once to the Commissioner that while I endorse what he said, I believe the situation is not so much difficult as dramatic.
I could confine my statement to quoting from the article in The Economist a few days ago. 'Garbage littered on city streets can be not only unhealthy but also politically hazardous. It reminds voters of the fragility of civilisation - and can prompt them to turn on their elected representatives.' That is the situation.
As everybody knows, Naples is famous for the film The Four Days of Naples, in which the local people rise up against the foreign invaders. One newspaper wrote that the enemies in the land today are the people who sullied Naples' good reputation in the world. A whole civilisation is being consumed. The tragedy of the waste in Naples and Campania did not strike overnight but has been building up for 14 years; EUR 8 billion have been spent uselessly and TV pictures have shown Europe and the entire world how the city streets have become quite impassable. The real tragedy began, as the Commissioner pointed out, on 21 December, when the municipal dust carts stopped their rounds because the tips were full to overflowing and there are no incinerators; there are impending health risks, and absolutely nobody, Commissioner, is talking about separate collection.
There are, in fact, no incinerators in Campania and waste management is in the hands of organised crime, the Camorra. The Campania region has not managed to tackle a problem that, in short, is a question of ordinary administration, such as cleaning the city, because it did not wish to do so, because the regional administration and its president are the slaves of the organised crime that controls all business.
Some of the political forces that form part of Mr Prodi's government and all the opposition parties have called for the Regional Council to be dissolved and for the appointment of a commissioner with sweeping powers, as a reaction against the irresponsible Minister for the Environment, Pecoraro Scanio. A mere 81% of the EUR 200 million contribution under the European plan for the period 1994-1999 has been used; there is no regional plan and so someone had to be sent in.
I hope the President will allow me to speak for a few moments more. Under this arrangement contracts can be awarded without respecting the appropriate European regulations, which creates a vicious circle of illegality and inefficiency. The real risk is of losing the EUR 330 million Structural Fund money. The Commission has opened an infringement procedure against Italy; that was, unfortunately, inevitable, for certainly Campania is light years away from complying with the rules imposed by the European directives, which those in charge even in the government have disregarded.
We ask the Commission to carry out an inspection at the end of the month and to take a strong position on enforcing the use of incinerators. That is something Europe can do and we also call on Parliament to carry out an inspection, for a qualitative leap (...).
Before continuing the debate, I must advise you on the new procedures. First of all I would ask Members to adhere to the rules on speaking time. Secondly I would point out that under the 'catch the eye' procedure Members who believe they have not used up their entire speaking time may ask to speak again. Obviously they will be given the floor after it has been given to Members speaking for the first time.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, first I want to thank you for your clear, precise and effective statement, for the concern you have shown tonight and over the past days and weeks, for your reprimands that we endorse, aware as we are that it is absolutely necessary to respect European laws.
We believe that the European Parliament must never turn into a sounding board for national diatribes, especially on such sensitive questions and dramatic issues. Rather, we think that it is precisely because of the dramatic nature of this situation that we must call for serious analyses, both of this specific case and of the issue of waste in general, which is not a concern only for Naples and Campania but something every community has to tackle. It is an issue that calls into question a development model that often sacrifices man and the environment to the logic of profit, an issue that is often addressed in terms of ideologies and the false opposition between soulless industrialism and environmentalism that puts a stop to development.
We must not forget that Italy was one of the first countries, in 1997, under the government of Mr Prodi and with Mr Ronchi as minister, to pass a modern law that is consistent with what the European Union has been saying for some time: environmental education, separate collection, security measures, use of advanced recycling and reuse methods that are safe for people and the environment. That law has also been applied excellently and has also been a source of economic growth and employment.
That has not been the case in Campania, however. What went wrong? What did not work? There is no doubt that political responsibility for what happened can be assigned as much to the right as to the left, especially as regards management by those put in charge. It is not up to us at this moment to ascertain whether the responsibility might also be of a different kind, and severe penalties should be imposed if that is the case, but we would not be honest if we blamed politics alone.
In Campania, many other factors played a decisive, negative role, such as organised crime, a weak civic sense, a historical lack of infrastructure. The Italian government is responding to the immediate situation, taking important decisions and endeavouring to restore responsibility to local authorities, moving away from the system of sending in special commissioners and ensuring self-sufficiency in waste disposal. Those decisions will allow us to look more confidently to the present and the future - I'm just finishing, Mr President - and I believe that they will also make it possible to give a convincing response to legitimate European concerns. We must now support those decisions; we must restore dignity to a city, a region and a country, to Italy, which, in Mr Napolitano's words, is not short of positive energy, of forces of innovation.
on behalf of the ALDE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, we must resist the temptation to exploit this issue and instead let objectivity and intellectual honesty prevail, without disregarding the disputes surrounding it. The problem is this: the interest of organised crime and its infiltration into waste management, which has resulted in countless illegal dumps scattered over the Campania region; the constant acceptance of dangerous and toxic waste from other regions, especially northern Italy; the weakness of the local authorities; the cultural backwardness of the population in its approach to waste as a resource; the vetoes relating to the siting of various waste disposal plant, even by representatives of the local Catholic Church; the divisions not only in political but also in scientific circles regarding, for example, disposal methods; the inadequate technology chosen for the planned end-disposal plant following a European call for tenders in Campania in 1998.
Today we have massive state intervention. Politicians, all politicians, have finally understood that more needs to be done; for over the past 14 years, whether as a member of the government or the opposition, whether at local, regional or national level, none of the political parties has managed to come up with firm, determined and coherent answers.
We therefore appreciate the great gesture of solidarity several Italian regions, including those from the centre-right, have made to support Campania at this extremely serious time, helping it to restore the image it deserves in terms of the attractions of its culture and landscape, productive resources and talents.
This is not the moment for those who bear primary responsibility and are to blame for the entire policy to evade or deny it. It is the moment to assume responsibility, which is why I appreciate the approach Commissioner Dimas took in his statement, a constructive approach that sees Europe as not just imposing sanctions, confining itself to sanctions, but as also helping a Member State to resolve a crisis.
on behalf of the UEN Group. - (IT) Mr President, Commissioner, ladies and gentlemen, the waste problem in Campania is no longer just a health and environmental disaster, but is becoming an economic and institutional whodunit. While the judiciary will shed light, we hope, on the economic whodunit, we need further enlightenment as regards the institutional whodunit.
On 11 September 2007, the Commission, in reply to a question from me, said it was concerned but hopeful that the urgent measures taken by the Italian authorities would help to resolve the situation and also said that it would take the measures set out in Article 226 of the Treaty if the investigation under way brought to light infringements of the law. On 2 January 2008, however, the Commission's spokesperson said that infringement proceedings against Italy had been opened in June 2007. Where does the truth lie? In what was said in reply to me on 11 September or in what was said by the spokesperson? Why did the Commission make no mention of these infringement proceedings in its reply?
The fact that some European political groups, close to the Prodi government, have come out against a joint resolution on the health and environmental disaster in Campania which should have concluded our debate opens up another whodunit. When there are more coincidences than might normally be expected, it is highly likely that an interest is being defended, and when the political interest, however unconsciously, espouses other interests, which coincide, moreover, with those of the 'eco-mafias', the question is no longer one of left or right or merely of political incapacity. We strongly suspect that the European institutions have been intentionally misled for reasons connected with partisan interests.
The high levels of dioxin in the area, the persisting illegality of the situation, the keenness for Parliament to abandon its responsibility for a joint resolution, are bound up with the political choices of the Italian Government, the Region of Campania and the Naples local authority which, coincidentally, come from the same political mould.
We call for urgent action by OLAF to monitor the use of the funds appropriated up to now and to ensure that future funds are correctly managed. We call on the Commission to explain to Parliament, within thirty days from now, where the responsibility for this disgraceful and tragic emergency that is no longer regional, but national and European, lies, and to whom it can be attributed.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, I should very much like to thank Commissioner Dimas for the action that he has taken in recent weeks and months, action that many environmentalists would also like to see on other occasions, firm and visible action that is to be welcomed by all those working to defend Community legislation.
In my view, that has not always been the case, and I would point out that, as regards the application of Community legislation, a number of infringements have also been opened by his institution in previous years - especially during the term of the government preceding that in office today - which have unfortunately gone largely unheeded and which have in particular been treated as mere routine. I should like to cite the infringements in respect of unauthorised waste dumps - of which there are over 4 000 - and a whole series of other questions connected with the definition of waste and so on.
All this led to the situation in which we find ourselves today. Clearly, when a Member State and when a government which, at the time, had a majority of a hundred or so, failed to do more, as regards legislation on waste, than simply breach Community directives in its attempt to find loopholes, there is a much greater likelihood of maladministration, mismanagement, crime and a total lack of compliance.
I am therefore very grateful to the Commission for its action, and I hope that it will press on with its monitoring work, because I believe that that work will be necessary; I also think that a shift away from crisis management is an absolute prerequisite if this situation is to be resolved. I am also of the view that the question as to who is responsible is an important one.
There, I concur with those who say that the Commission should also introduce methods through which funds that have been spent and are to be spent can be monitored, because I believe that for us all as European and not just as Italian citizens, the issue of how funds can be used in a clear-cut way is an absolutely key question which concerns every one of us.
Nevertheless, I take the view that the Italian Government's measures, especially those announced for the next three or four months, must be supported, although the rules of the game have to be clear and also have to be respected. In my view, it would be very sad indeed to find ourselves in a situation where crisis is met with crisis, infringing the rules, because it is such infringements that have brought us to the point at which we now find ourselves.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I agree with the substance of what Commissioner Dimas has said, reminding us all of our responsibilities and pointing us in the right direction; he reminds us that the way in which the problems should be addressed is one of compliance with European rules, moving away from crisis management approaches which create new crises. For that reason, this debate is important because it can and must help us to try to resolve the appalling waste problems facing Naples and Campania.
What is urgent is not so much political polemics, but the removal of the waste which creates hazardous conditions for local residents. The government is taking steps to do so, but an effective solution will then need to be found and it will be vital for that solution to be based on European rules. European rules, as the Commissioner has pointed out, are clear, have been consolidated over many years and are confirmed in the new framework directive which we are discussing. When tackling the issue of waste there is a hierarchy, and according to that hierarchy, reduction comes first, followed by separate collection, then re-use and recycling, and disposal only as a last resort, where it is absolutely necessary.
Italy is trying too hard to stay within these guidelines and in Naples and Campania the situation has worsened. However, there are problems elsewhere as well, as can be seen from the infringements: too many instances of the authorities sending in special commissioners, too much confusion between the regulations on waste and on energy, leading to unacceptable practices, for instance the practice under which the energy produced from waste has for years been considered in Italy as renewable energy with enormous incentives - EUR 30 billion over ten years, under a measure known as CIP 6 - which have seriously distorted both energy policies and waste policies and have also led to somewhat paradoxical situations where, for instance, there are seven million tonnes of waste fuel pellets in Campania which, even if the incinerator which should dispose of them were to open, could not be burnt in it.
Too many derogations from European environmental laws. I cannot say too often that the crisis has brought about new crises. We must now bring the situation into line with the rules, and I truly believe that the government is keen to do so, and those rules are European rules, from assessment of environmental impact to the hierarchy of waste. For that reason, today's debate cannot be a platform for polemics, but an opportunity for dialogue with the Commissioner to promote such a relationship between Europe and the Member States. I repeat: first the hierarchy, so that jointly agreed rules can be applied in the best possible way.
(IT) Mr President, ladies and gentlemen, what right does the Italian left, egged on by the European left, have to make us talk about the disgraceful waste crisis in Campania for which the centre-left has been responsible for decades without voting on it. The same left that is inflicting global warming on us and cannot be bothered to ensure a high-quality environment and a decent life for millions of residents of Campania; to top it all, I have heard talk of a national interest to be defended! It is those same supporters of the national interest that a couple of years ago brought Italy, its government and the forces of order into disrepute with the debate and vote on the legendary Lampedusa case.
I hope at least that this House becomes more aware and better informed about a question which is not just Italian, and unreservedly condemns what is happening by voting in line with my request, as head of Azione della Fiamma as well, to apply all possible sanctions against the regional and the national government which, although responsible, seem utterly incapable of resolving this long-standing issue and are failing to take the dignified route of resignation.
(IT) Mr President, Commissioner, ladies and gentlemen, the situation in Naples is serious largely because time has been wasted rather than trying to do something about the guilty verdict handed down by Court of Justice and thus ensuring that waste is managed in line with European legislation, something which we greatly regret. If we want to prevent the crisis in Campania from spreading to other regions, action has to be taken by applying the European rules, building waste to energy plant - despite the barely credible resistance from some pseudo-environmentalists such as Minister Pecoraro Scanio - and promoting separate collection.
Campania does not, however, mirror the whole of Italy, and fortunately many regions such as Lombardy have made considerable progress and have set up efficient waste collection and disposal systems. In other regions, however, there is much cause for concern. The public is worried; and that is certainly true in Rome and Lazio. Some figures: quantities of waste are greater than in Naples and Campania; 4 500 tonnes of refuse are collected every day in Rome in comparison with 1 000 in Naples, with a figure of 450 kg per capita in Campania in comparison with 617 kg in Lazio, well above the national average of 539 kg for an Italian. All this is contained in a question which we have just tabled with Rome's other elected parliamentarians.
However, the regional waste plan has never got off the ground and two infringement procedures have already been opened. Alarmed residents are putting their trust in the European institutions, especially Parliament and the Commission. For that reason, Commissioner, we entreat you to ensure, at the meeting of 28 January, that the Commission obtains data and information on the situation in Rome and Lazio, giving prior notice of an inspection, we hope by Commissioner Dimas, and also proposing an inspection by a delegation from this Parliament, to assess whether the measures for 2008, I am concluding, are adequate. Action has to be taken, Commissioner, before it is too late.
(IT) Mr President, Commissioner, ladies and gentlemen, never mind, Mr President, it is not the first time. Commissioner, on 28 January, when, as has been pointed out, you will be in Rome for discussions with our government, it is essential for Italy - and I believe for Europe - for the Commission to take a very harsh stance in support of the workings of European justice. You have pointed out, I remember, that Italy holds a record: that of judgments against that pile of rubbish that is Italian justice, with twenty years of futile reprimands.
There is only one problem: we have a torrent of illegality which necessarily means lives destroyed and even worse destruction, not just in Italy, and what I therefore hope, Commissioner, is that the Commission will bear in mind that there we have the proof that Italy, as in the 1920s, is taking a new and different path, is becoming a threat to the whole of our Europe, that country which (...).
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, the current waste crisis in Campania is a tragedy that has long been coming, and those mountains of refuse that can be seen in the streets are only the tip of an iceberg made up of inefficiency, waste and mismanagement.
We are unhappy that this crisis is damaging the reputation not just of the Region of Campania but of Italy as a whole, but keeping quiet again about who is responsible and turning a blind eye would do little to resolve a problem which has worsened because of silence and intrigue, and although people should not used as political pawns, nor do I think that the do-gooder attitude that is also creeping round this House this evening is acceptable either.
We can no longer stay silent or justify, and neither did the Court of Auditors, the fact that millions of euro, of European, national and local funds have gone up in smoke. To whom should people turn for compensation for the damages caused by this environmental disaster, for the tarnished image and for the waste of public resources? In particular, what action does the Commission intend to take actively to force the Italian State to take adequate measures, bearing in mind that the children of Naples and Campania have not gone to school today either?
(IT) Mr President, ladies and gentlemen, I should like to thank the Commissioner for his lucid analysis. In Naples, and in large parts of Campania, the waste situation has now deteriorated and the consequences can be seen by all, but there are problems in other areas as well, as can be seen from the number of infringement procedures that Italy has collected in the environmental field in recent years.
Among these, I should like to cite the notorious CIP6 under which the energy produced from waste has been considered to be renewable energy with the result that enormous incentives have been diverted away from policies to develop renewable energies and handed out to the powerful industrial lobbies, leading to serious waste management problems. What is making the situation in Campania even more dramatic are the 14 years of intrigue and irresponsibility culminating in the first proceedings against businesses and representatives of the public institutions, and ultimately the proceedings against Impregilo at the European Court, for environmental disaster.
If the crisis is to be resolved there has to be a new style of government of the area: no more derogations, but applications of European laws. Europe has set a clear-cut hierarchy in the new framework directive on waste. Disposal is to be used only as a last resort and comes after separate collection, recycling and so on.
Now, however, we have to find a way out of a situation which may well be reaching a point of no return in Campania, and it is for that reason that we need to mobilise all the available resources and call upon the solidarity of the Italian regions and on aid from the EU so that immediate action can be taken in the next three or four months to eliminate the dangers faced by residents and to return Naples to Europe.
(IT) Mr President, ladies and gentlemen, from Padania the situation in Campania seems like science fiction, from a Padania where separate collections are made, where taxes on waste are paid. The fact that the left in government in our country, with a green environment minister, moreover, has to put the former chief of police in charge of waste, seems like something from another world. We tell you plainly that Campania is no longer in the European legal space, dominated as it is by a shameful connection between politics and the Camorra which we have long denounced.
Commissioner, no more funding, suspend all funding, do not send a further cent to the Camorra, to the criminals. Take the hard-working and honest North as an example! Free the honest people of Campania from the thrall of the Camorra, in which various parties are caught up! We want nothing to do with this, we are against this domination of politics by the mafia. Federalism is what our country needs, if these people are to be helped! There has to be change, the situation has to change! Free those honest working people of the South from the yoke of the mafia! That is what honest Padania has to say!
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, I consider that Italy has no wish whatsoever to abide by what are European laws. This is borne out by the fact that it was the only country whose government, with a green environment minister, abstained from the approval in Council of the common position on the recent waste directive.
I should like to ask a question, because over and above the disaster of a green minister who is utterly irresponsible and lacks any certainty about his actions, there has also been little interest in monitoring by the European Commission, because we received funds in 2000-2006 and the Regional Operational Programmes in Campania have obviously been implemented without the monitoring committee carrying out its tasks in full, otherwise it would have blocked funds which had had no effective impact in the area. Perhaps it is unnecessary to point out who was President of the European Commission at that time and who is now Prime Minister of Italy, with a green minister?
(IT) Mr President, ladies and gentlemen, congratulations on this new form of democracy. Firstly, congratulations on the Commissioner's lucid analysis which we hope will be followed by concrete action, action in which Parliament - and we also call on the President of Parliament here - will also be involved, because the waste problem in Naples does not just have to do with the minutiae of disposal, the environment and any other matter, but, in our view, is becoming a national and European problem.
Some very short points: the amount of waste which is now being collected from the streets is well below the amount being put on the streets; the measures that the government is taking are therefore completely inadequate. The mass of waste, the overall quantity of waste grows by the hour, making the situation ever more dramatic.
Secondly, a political point. Mr Pittella said that Parliament should not become a sounding board for national diatribes. In this evening's debate, the centre-left seems to be doing exactly that. Let us take note of his comments.
(IT) Mr President, ladies and gentlemen, I have asked to speak because I am very concerned about the direction the debate is taking in Italy and to some extent here, and also about the information that is being given to citizens, because it now appears that a magic solution is the only way out of this crisis: force and militarisation, on the one hand, and incinerators, on the other.
The public is hoping, therefore, that someone will come in from outside to resolve this problem; the information they are being given does not focus on the fact that there will be no solution unless waste is reduced and sorted and civic behaviour changes. That is the responsibility of the local authorities because they thought that the problems could be solved by delegating them to a firm called Impregilo. They have passed the buck and have connived with and are in the thrall of that power.
(IT) Mr President, Commissioner, ladies and gentlemen, waste to energy units are operational in Italy and the rest of Europe. Separate collections are made in Italy and the rest of Europe. Recycling takes place in Italy and the rest of Europe. Only in Naples has this not been the case for at least the last 15 years, under the noses of all the institutions which should have acted: those institutions include Europe and the Commission.
I take the view that little has been done and more needs to be done, by the Commission as well, because the initiatives taken up to now, including in recent days, by the government are completely ineffectual and unfit for purpose. Sending the chief of police to Naples for only four months will not resolve any problem unless Naples complies with all the European laws, and if the Italian Government is unable to make it comply, let the European Commission do so with all the instruments that it has available.
(IT) Mr President, Commissioner, ladies and gentlemen, I am of the view that harking back to the past is helpful only if the future is used to put an end to the problems that the past has caused. This does not seem to be happening, however, because here, as is usual, the cut and thrust of politics means that everyone is taking the position that best suits them.
My view is that the only serious step we can take is to ask the Commissioner to insist that the real problem is finally resolved, i.e. the problem of separate collection, with instruments that enable it, rewards for those who carry it out and an extraordinary plan for the collection of board and other materials. CONAI, the body which brings together producers and users of packaging, which is responsible for re-use of material other than wet waste, ends up by collecting the price in the South and then paying it to the North, which as usual profits from the situation to drain funds from the South and send them to the North. Let there be an end to it!
We therefore ask the Commissioner, whose initiatives we greatly appreciate, to insist that the special commissioners in Campania do not hark back to the past, but once and for all look to the future.
(IT) Mr President, Commissioner, ladies and gentlemen, I am an elected member of a political group which, when it was in government in Italy, before the current government, had to deploy the police force before it could start building normal waste disposal units in Campania, urgent works, which were at that time obstructed by opponents, Mrs Frassoni, who are now ministers in the government of Romano Prodi.
Mr Prodi's recent statements on the waste crisis in Campania bear witness to the total collapse of the government which he leads. Naples offers proof of a State which does not guarantee the law and tolerates a situation which is hazardous for the health of citizens, damaging for tourism and for Italy's image and therefore for the Italian economy and Italian exports. The severe problems being faced by the people of Campania are nevertheless limited to only one of Italy's twenty regions, and political and administrative responsibility can be readily attributed to certain administrators, and we therefore call for their resignation.
Member of the Commission. - Mr President, first of all I should like to clarify that the responsibility for implementing Community law correctly lies primarily with the Member States. The Commission has no powers under the Treaty to substitute Member States' authorities in their planning activities and in their decisions, for example on whether or not to construct waste-disposal installations and where those installations will be. The role of the Commission is that of monitoring the application of Community law. Where this is not satisfactory, as in the current case, the Commission can launch infringement procedures, but the solutions must always be found and put in place by the Member States.
We are concerned that the waste situation in Campania is worsening, despite the actions taken by the Italian authorities in 2007. It is essential that the Italian authorities, besides taking immediate measures to tackle the current crisis, intensify their efforts for putting in place a structure enabling the Campania region to ensure long-term sustainable waste management that is fully in line with European waste legislation. I am convinced that, this time, crisis management must lead to a real turnaround in waste management policy in order to avoid further risks to human health and the environment. Therefore, any action to be taken for the future will have to lead to an effectively implemented strategy focusing not only on establishing a sufficient network of waste-treatment facilities. It is of equal importance to provide the necessary structures for separate waste collection, recycling and the avoidance of waste, fully respecting the waste hierarchy within which the dumping of waste remains the least-desired option.
Any new waste-management plan in that sense must not remain on paper, as we have seen in the past, but needs to be strictly implemented. The present waste disaster could be taken as an opportunity to demonstrate Italy's capacity of turning the Campania region into a best practice example of proper waste management, and other Italian regions, such as the area of Milan, have shown that this is possible.
The Commission, as the guardian of the Treaty, will continue the infringement procedure against Italy - started in June 2007 - for a breach of Community waste legislation. It is ready to take further legal steps, should the current breaches of Community legislation continue, using all available measures under the Treaty, including the possibility of imposing fines under Article 220 of the Treaty.
Apart from this, however, my services are ready to assist Italy in any manner deemed necessary and helpful for finding and implementing a long-term sustainable solution to the current waste-management problem.
(Applause)
The debate is closed.